Citation Nr: 1039246	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for tinea pedis.

3.  Entitlement to an initial disability rating for residuals of 
a distal fibula fracture of the right ankle in excess of 10 
percent prior to October 14, 2009, and in excess of 20 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Salt 
Lake City, Utah.  Jurisdiction was transferred during the 
pendency of this appeal to the VARO in Muskogee, Oklahoma 
following the Veteran's relocation.  

The Veteran testified before a Decision Review Officer (DRO) in 
October 2006; a transcript of that hearing is associated with the 
claims folder.

The issues listed above were remanded by the Board in July 2009 
for further evidentiary and procedural development.  
Unfortunately, current circumstances require additional remand 
prior to appellate review.  As such, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in July 2009 to obtain 
updated VA examinations as well as information from the Veteran 
regarding current treatment received for these disabilities.  The 
AOJ contacted the Veteran in September 2009 for information 
regarding any treatment received for his service-connected 
disabilities since August 2006.  Despite receiving no reply, the 
AOJ conducted a search of electronic VA treatment records and 
associated a handful of such records with the claims file, 
including records already on file.  
These newly-associated treatment records contain a notation from 
the AOJ implying that they represent the only VA treatment 
records that are relevant to the current claims on appeal.  
However, the Board is not satisfied with the AOJ's conclusion, 
particularly in light of the fact that only five treatment 
records were identified as "relevant" out of a period lasting 
more than four years.  Further, the Veteran reported at an 
October 2009 VA skin examination that he was prescribed a course 
of oral Lamisil tablets in approximately 2007 as part of his 
treatment for service-connected tinea pedis.  While he does not 
expressly state that he received such therapy from the VA, prior 
statements make no mention of any medical provider(s) since 
service other than the Oklahoma City VA Medical Center (VAMC).  
Thus, there is a high likelihood that the Veteran received this 
treatment at the VA, yet there are few, if any, records 
pertaining to treatment for tinea pedis (e.g., a few records note 
onychomycosis, also known as toenail fungus).  

In light of the above circumstances, the Board finds that it 
cannot assuredly conclude that the record is complete and that 
additional outstanding VA treatment records do not exist which 
are relevant to the claims on appeal.  As such, a remand is 
necessary to associate with the claims file all VA outpatient 
treatment records dated since August 2006 from the Oklahoma City 
VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

In addition to obtaining these VA treatment records, the AOJ 
should contact the Veteran once more and verify whether he has 
received any additional treatment for his service-connected 
disabilities on appeal from any other VA facilities and/or 
private provider(s).  The AOJ should specifically inquire as to 
where and when the Veteran was prescribed a course of oral 
Lamisil tablets as such information is directly relevant to the 
issue of an appropriate disability rating for tinea pedis.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010) (stating that 
a compensable evaluation is appropriate when there is evidence of 
systemic therapy).  Reasonable efforts should be made to obtain 
any outstanding records identified.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he either 
(a) submit any records associated with VA 
and/or non-VA treatment received for his 
service-connected pseudofolliculitis barbae, 
tinea pedis, or residuals of a distal fibula 
fracture of the right ankle, or (b) provide 
the VA with sufficient information such that 
it can obtain any outstanding evidence from 
the appropriate source(s).  The AOJ should 
specifically request that the Veteran provide 
information regarding where and when he was 
prescribed a course of oral Lamisil tablets, 
and if it was a private (non-VA) provider, 
that he should either submit records related 
to such course of treatment or provide the VA 
with information such that it can obtain said 
records.  

2.  Obtain all outpatient VA treatment records 
for the Veteran from the Oklahoma City VAMC 
for the period from August 2006 through the 
present.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

3.  If any VA or non-VA treatment records are 
unable to be located and/or obtained following 
reasonable efforts, the AOJ should notify the 
Veteran that such records are not available, 
explain the efforts made to obtain to the 
records, describe any further action VA will 
take regarding the claim, and inform the 
Veteran that it is ultimately his 
responsibility for providing the evidence.
4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, and any 
other development deemed necessary, review the 
expanded record and readjudicate the issues on 
appeal.  Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

